Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
Because of the Applicant’s amendment, the original objections to the drawings and claim 17, in the Office action filed March 7, 2022 are hereby withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 26, 2022 was filed after the mailing date of the non-final Office action on March 7, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the length of the abstract is 24 words in length.  This objection is outstanding. Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 14 is objected to because of the following informality: Amended Claim 14 Lines 2-3 could read “…a Maximum Peak/Pit Height (Sz) less than 750 microns.  The double brackets on either side of the (Sz) term should be removed.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-21 and 23 appear to have allowable subject matter.  The following is a statement of reasons for the indication of allowable subject matter.
Re Claims 1 and 19, the prior art discloses most of the claimed invention regarding bottles or preforms made of blow-molded thermoplastic material with walls having inner and outer surfaces, and some indicia in the walls of the bottle or preform.  However, the prior art does not expressly disclose a first Average Normal Orientation; a second region including a plurality of second effect structures having a second Average Normal Orientation which is different from the first Average Normal Orientation; and a visual effect resulting from the difference between the first Average Normal Orientation of the effect structures in the first region and the second Average Normal Orientation of the effect structures in the second region, or a plurality of effect structures disposed in the one or more layers of the one or more walls, the plurality of effect structures each having an effect surface.

Conclusion
This application is in condition for allowance except for the following formal matters: objections to the abstract and Amended Claim 14.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736